ORDER
PER CURIAM.
Appellant appeals from his convictions and sentences for two counts of forcible rape in violation of Section 566.030 RSMo1 , two counts of armed criminal action in violation of Section 571.015 RSMo, and two counts of kidnapping in violation of Section 565.110 RSMo. Appellant was sentenced to consecutive terms of life imprisonment for each count of rape, six years for each count of armed criminal action, and fifteen years for each count of kidnapping.
We have reviewed the briefs and the record on appeal and find that no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgments of the trial court in accordance with Rule 30.25(b).

. All statutory references are to RSMo 1994.